DETAILED ACTION
The following is a non-final office action upon examination of application number 14/504337. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/3/2022 has been entered. 

Response to Amendment
Claims 1, 17, and 19 have been amended.
Claims 1-20 are pending in the application and have been examined on the merits discussed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1 - Yes) Claims 1-16 are directed to a system comprising a processor; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. Claims 17-18 are directed to a non-transitory computer-readable medium, which is a manufacture, and this a statutory category of invention. Claims 19-20 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention.
(Step 2A - Yes) Claims 1-20 are directed to an abstract idea instructing how to balance workload in assigning normalized and overdue tasks to resources, which is described by claim limitations reciting: obtaining a table comprising a plurality of tasks; determining an absolute due date for each task of the plurality of tasks according to a rule associated with each task; assigning a normalized task value to each task of the plurality of tasks, wherein the normalized task value is based on a normalized unit value multiplied by a first factor of a unit of measure assigned to each task of the plurality of tasks, wherein the normalized task value of a first portion of the plurality of tasks is greater than 1, wherein the normalized task value of a second portion of the plurality of tasks is less than 1, and wherein the normalized task value of a third portion of the plurality of tasks is equal to 1; sorting the plurality of tasks according to the normalized task value assigned to each task of the plurality of tasks; determining a workload capacity of each of a plurality of practitioners, wherein the workload capacity is based on a second factor of the unit of measure; identifying for each practitioner of the plurality of practitioners previous tasks of the plurality of tasks that have been previously assigned to each practitioner; determining for the previous tasks whether corresponding practitioner due dates assigned to the previous tasks have expired, wherein the practitioner due dates occurs sooner than the absolute due dates of the previous tasks; determining assigned tasks by assigning a portion of the plurality of tasks to each practitioner of the plurality of practitioners according to the workload capacity of each practitioner, the absolute due date of each task, the normalized task value of each task to generate an updated list, the sorting of the plurality of tasks, the previous tasks of the plurality of tasks that have been previously assigned to each practitioner, and whether the corresponding practitioner due dates assigned to the previous tasks have expired, wherein the assigning the portion of the plurality of tasks further comprises: determining, according to an overload policy, whether an expired practitioner due date of a first task of the plurality of tasks assigned to a first practitioner of the plurality of practitioners is to be adjusted to match a first unexpired practitioner due date of a second task previously assigned to the first practitioner, wherein the overload policy is based on a predetermined maximum daily load and a predetermined recovery time limit assigned to the first practitioner; and responsive to a determination that the expired practitioner due date of the first task is not to be adjusted to match the first unexpired practitioner due date of the second task, adjusting a second unexpired due date of a third task of a second practitioner of the plurality of practitioners to a new unexpired due date and reassigning the first task to the second practitioner of the plurality of practitioners; and providing task data representative of at least some of the assigned tasks; receiving user input indicating a request to change a due date of a first assigned task of the assigned tasks; and evaluating the request to change the due date according to reassignment rules; receiving a request associated with a practitioner of the plurality of practitioners to shift at least one task of the plurality of tasks to a new date; determining that the request does not violate the reassignment rules associated with the first assigned task; adapting due dates of other tasks associated with the practitioner to accommodate the request; and updating a docketing system according to changes to the first assigned task and changes to the other tasks associated with the practitioner. The identified recited limitations in the claims describing the balancing workload in assigning normalized and overdue tasks to resources (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” since the claims are related to managing personal behavior. The features in dependent claims 4-16, 18, and 20, further narrow the abstract idea, and as a result, are also found to recite an abstract idea.
This judicial exception is not integrated into a practical application because additional elements in claim 1 (i.e. a memory that stores executable instructions; a processor coupled to the memory; and a group of displays), claim 17 (i.e. a non-transitory machine-readable storage device comprising instructions; and display), and claim 19 (i.e. a system including a circuit), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a processor/computer. Additional elements reciting providing to a group of displays, tasks data…, wherein the task data is presented at each of the group of displays in a calendar format, wherein first displays of the group of displays of each of the plurality of practitioners present a portion of the assigned tasks that are assigned to that particular practitioner without presenting a remainder of the assigned tasks that are assigned to other practitioners, and wherein a second display of the group of displays of a billing practitioner presents all of the assigned task; receiving user input via the graphical calendar indicating a status of a first assigned task of the assigned tasks; receiving user input via the graphical calendar indicating a request to change a due date of a first assigned task of the assigned tasks; and receiving a request from a calendar application…, do not provide an improvement to the computer or technology; further, these additional elements only add insignificant extra-solution activities (data output and gathering) which do not meaningfully limit the abstract idea (see MPEP 2106.05(g)). Additional elements reciting updating a docketing system via an application programming interface or web services interface do not provide an improvement to the computer or technology; further, these additional elements are recited at a high level of generality and only generally link the abstract idea to a technological environment. Claims 2 and 3 add additional elements that do not provide an improvement to the computer or technology. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 (Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements reciting providing to a group of displays, tasks data…, wherein the task data is presented at each of the group of displays in a calendar format, wherein first displays of the group of displays of each of the plurality of practitioners present a portion of the assigned tasks that are assigned to that particular practitioner without presenting a remainder of the assigned tasks that are assigned to other practitioners, and wherein a second display of the group of displays of a billing practitioner presents all of the assigned task; receiving user input via the graphical calendar indicating a status of a first assigned task of the assigned tasks; receiving user input via the graphical calendar indicating a request to change a due date of a first assigned task of the assigned tasks; and receiving a request from a calendar application…, do not provide an improvement; further, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). The courts have also found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). Additional elements reciting updating a docketing system via an application programming interface or web services interface do not provide an improvement and only generally link the abstract idea to a technological environment. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Additional elements in claims 2 and 3 do not provide an improvement. Therefore, the claims are rejected under 35 U.S.C. § 101 as directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 101, Applicant argues that the claims are not directed to an abstract idea. 
Examiner respectfully disagrees. Limitations reciting receiving a request associated with a practitioner of the plurality of practitioners to shift at least one task of the plurality of tasks to a new date; determining that the request does not violate the reassignment rules associated with the first assigned task; adapting due dates of other tasks associated with the practitioner to accommodate the request; and updating a docketing system according to changes to the first assigned task and changes to the other tasks associated with the practitioner describe balancing workload in assigning normalized and overdue tasks to resources (i.e., the abstract idea). 
Additional limitations reciting receiving user input via the graphical calendar indicating a request to change a due date of a first assigned task of the assigned tasks; and receiving a request from a calendar application…, do not provide an improvement to the computer or technology; further, these additional elements only add insignificant extra-solution activities (data output and gathering) which do not meaningfully limit the abstract idea (see MPEP 2106.05(g)). Additional elements reciting updating a docketing system via an application programming interface or web services interface do not provide an improvement to the computer or technology; further, these additional elements are recited at a high level of generality and only generally link the abstract idea to a technological environment. 
The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. For instance, in CyberSource, the court determined that the step of "constructing a map of credit card numbers" was a limitation that was able to be performed "by writing down a list of credit card transactions made from a particular IP address." In making this determination, the court looked to the specification, which explained that the claimed map was nothing more than a listing of several (e.g., four) credit card transactions. The court concluded that this step was able to be performed mentally with a pen and paper, and therefore, it qualified as a mental process. 654 F.3d at 1372-73, 99 USPQ2d at 1695. See also Flook, 437 U.S. at 586, 198 USPQ at 196 (claimed "computations can be made by pencil and paper calculations"); University of Florida Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363, 1367, 129 USPQ2d 1409, 1411-12 (Fed. Cir. 2019) (relying on specification’s description of the claimed analysis and manipulation of data as being performed mentally "‘using pen and paper methodologies, such as flowsheets and patient charts’"); Symantec, 838 F.3d at 1318, 120 USPQ2d at 1360 (although claimed as computer-implemented, steps of screening messages can be "performed by a human, mentally or with pen and paper"). 
 Examiner notes that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. While the claimed assigning of tasks according to an overload policy may provide a benefit to a group of practitioners, it does not improve computers or technology. 
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). See also Synopsys v. Mentor Graphics, 839 F.3d at 1150, 120 USPQ2d at 1483; FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1098, 120 USPQ2d 1293, 1299 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320-21, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); Sequenom, 788 F.3d at 1379, 115 USPQ2d at 1158. Several Federal Circuit decisions, however, have noted the absence of preemption when finding claims eligible under the Alice/Mayo test. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016); Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016); BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1350-52, 119 USPQ2d 1236, 1243-44 (Fed. Cir. 2016).


With respect to the rejection under 35 USC 101, Applicant argues that claim 1 recites significantly more than an abstract idea. 
Examiner respectfully disagrees. Examiner disagrees with the Applicant's that the present claims in Example 21. In Example 21, the claimed invention addressed the Internet-centric challenge of alerting a subscriber with time sensitive information when the subscriber's computer is offline; this Internet-centric problem was solved with a solution that was necessary rooted in computer technology as the claim covered the transmission of an alert over a wireless communication channel to activate a stock viewer application, which caused the alert to display and enabled the connection of the remote subscriber computer to the data source over the Internet when the remote subscriber computer came online. The present claims do not address an analogous internet-centric problem; instead, the present claims address a problem that existed and continues to exist outside of the realm of technology (i.e. balancing workload in assigning normalized and overdue tasks to resources). 
Additional elements reciting providing to a group of displays, tasks data…, wherein the task data is presented at each of the group of displays in a calendar format, wherein first displays of the group of displays of each of the plurality of practitioners present a portion of the assigned tasks that are assigned to that particular practitioner without presenting a remainder of the assigned tasks that are assigned to other practitioners, and wherein a second display of the group of displays of a billing practitioner presents all of the assigned task; receiving user input via the graphical calendar indicating a status of a first assigned task of the assigned tasks; receiving user input via the graphical calendar indicating a request to change a due date of a first assigned task of the assigned tasks; and receiving a request from a calendar application…, do not provide an improvement; further, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). The courts have also found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683